Case 17-10177-mdc          Doc 65    Filed 11/05/19 Entered 11/05/19 17:50:24               Desc Main
                                     Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Felecia N. Harcum                                    CHAPTER 13
                                Debtor
                   vs.                                      CASE NO. 17-10177 MDC
U.S. BANK NATIONAL ASSOCIATION (TRUSTEE
FOR THE PENNSYLVANIA HOUSING FINANCE
AGENCY)
                       Respondent


         RESPONSE OF U.S. BANK NATIONAL ASSOCIATION (TRUSTEE FOR THE
             PENNSYLVANIA HOUSING FINANCE AGENCY) TO DEBTOR’S
           MOTION TO RECONSIDER ORDER MODIFYING AUTOMATIC STAY


        Respondent,     U.S.   BANK       NATIONAL      ASSOCIATION         (TRUSTEE       FOR     THE
PENNSYLVANIA HOUSING FINANCE AGENCY), by and through its counsel, KML Law Group,
P.C., hereby responds to the Debtor’s as follows:
1. Admitted.
2. Admitted.
3. Admitted.
4. Denied. The averments of this paragraph reference a document, the truth and veracity of which
speaks for itself.   By way of further response, but not in derogation of the foregoing denial, the
Stipulation approved by the Court on May 8, 2019 [Docket No. 47], required Debtor to file an Amended
Plan incorporating the post-petition arrears as well as maintain regular monthly payments beginning with
the payment of $1,238.00 due April 1, 2019.
5. Denied. Debtor admits breaching the terms of the Court approved Stipulation in that no payments
were received for the months of May, June, July or August 2019. Defendant further admits that alleged
sum of $6,319.52 was paid on September 19, 2019; ten (10) days after the Order for Relief from the Stay
was entered.
6. Admitted.
7. Admitted.
8. Denied. After reasonable investigation, Respondent is without sufficient information to form a belief
as to the veracity of the within averments. The same are therefore denied and strict proof thereof is
demanded at trial.
9. Denied. After reasonable investigation, Respondent is without sufficient information to form a belief
as to the veracity of the within averments. The same are therefore denied and strict proof thereof is
demanded at trial.
Case 17-10177-mdc        Doc 65   Filed 11/05/19 Entered 11/05/19 17:50:24        Desc Main
                                  Document     Page 2 of 2



       WHEREFORE, Respondent, U.S. BANK NATIONAL ASSOCIATION (TRUSTEE FOR
THE PENNSYLVANIA HOUSING FINANCE AGENCY), by and through its undersigned
counsel, KML Law Group, P.C., respectfully requests that this Honorable Court Deny Debtor’s
Motion.
                                                 /s/ Kevin G. McDonald, Esquire
                                                 Kevin G. McDonald, Esquire
                                                 KML Law Group, P.C.
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106-1532
                                                 (215) 627-1322
                                                 Attorney for Respondent
Date: November 5, 2019
